            Case 5:20-cv-06217-JLS Document 10 Filed 03/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMI ROSE,                                :
      Petitioner,                         :
                                          :
       v.                                 :    CIVIL ACTION NO. 20-CV-6217
                                          :
HOFFMAN INSURANCE, et al.,                :
     Respondents.                         :
                                          ORDER

       AND NOW, this 1st day of March, 2021, upon consideration of Jimi Rose’s Application

to Proceed In Forma Pauperis (ECF No. 7) and his Motion for Reconsideration (ECF No. 6), it

is ORDERED that:

       1.      Rose’s Application to Proceed In Forma Pauperis (ECF No. 7) is DENIED AS

MOOT for the reasons stated in the Court’s Memorandum.

       2.      Rose’s Motion for Reconsideration (ECF No. 6) is DENIED for the reasons

stated in the Court’s Memorandum.


                                                  BY THE COURT:

                                                  /s/ Jeffrey L. Schmehl
                                                  Jeffrey L. Schmehl, J.
